EXHIBIT 10.24

AGREEMENT REGARDING TERMINATION BENEFITS

This Agreement Regarding Termination Benefits (“Agreement”) is entered into as
of January 22, 2014 (the “Effective Date”) by and between Teradyne, Inc., a
Massachusetts corporation with a principal office at 600 Riverpark Drive, North
Reading, MA 01864 (the “Company”) and Mark E. Jagiela, the Chief Executive
Officer and President of the Company (“Executive”).

WHEREAS, the Company and Executive have agreed on certain Termination Benefits
in the event the Executive’s employment with the Company terminates under the
conditions described herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Company and the Executive agree as follows:

1. Effective Date and Term: This Agreement shall become effective as of the date
set forth in the opening paragraph. Subject to the provisions of Sections 4 and
9 below and unless earlier terminated as permitted herein, this Agreement shall
continue in effect for a period of three (3) years from the Effective Date
(“Term”) and thereafter, the Term shall be extended for additional one-year
periods unless, not later than sixty (60) days prior to the end of the then
current Term, the Company shall have given notice to the Executive not to extend
the then current Term.

2. Definitions: For purposes of this Agreement, capitalized terms shall be
defined as follows:

“Model Compensation” shall mean the Executive’s annual “model compensation” as
determined by the Company’s Compensation Committee or Board of Directors, which
consists of (a) a fixed annual salary and (b) a target annual variable amount.

“Cause” shall mean conduct involving one or more of the following: (i) the
substantial and continuing failure of the Executive, after notice thereof, to
render services to Company in accordance with the terms or requirements of his
employment, as established by the Company Board of Directors from time to time
and communicated to the Executive; (ii) the Executive’s disloyalty, gross
negligence, willful misconduct, dishonesty, fraud or breach of fiduciary duty to
the Company each in connection with the Executive’s employment by the Company;
(iii) the Executive’s deliberate disregard of the rules or policies of, or
breach of an agreement with, Company which results in direct or indirect
material loss, damage or injury to the Company; (iv) the intentional,
unauthorized disclosure by the Executive of any trade secret or confidential
information of the Company; (v) the commission by the Executive of an act which
constitutes unfair competition with the Company or (vi) the conviction of, or
the entry of a plea of guilty or nolo contendere by the Executive, to any crime
involving moral turpitude or any felony. [In the event that the Company
determines that Cause may exist pursuant to clauses (i), (iii) and (v) above,
the Company shall give the Executive written notice of the facts constituting
such Cause and the Executive shall have thirty (30) days following receipt of
such notice to remedy such Cause.



--------------------------------------------------------------------------------

“Change in Control” shall be deemed to have occurred upon the occurrence of any
of the following events: (i) any consolidation, cash tender offer,
reorganization, re-capitalization, merger or plan of share exchange following
which the capital stock of the Company immediately prior to such transaction
constitutes less than a majority of the combined voting power of the
then-outstanding securities of the combined corporation or person immediately
after such transaction; (ii) any sale, lease, exchange or other transfer of all
or substantially all of the Company’s assets; (iii) the adoption by the Board of
Directors of Company of any plan or proposal for the liquidation or dissolution
of the Company; (iv) a change in the majority of the Board of Directors of the
Company through one or more contested elections occurring within a three year
period; or (v) any person (as that term is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act of 1934, as amended) becomes beneficial
owner of 30% or more of the combined voting power of the Company’s outstanding
voting securities other than (A) as a result of a consolidation, reorganization,
recapitalization, merger or plan of share exchange following which the capital
stock of the Company outstanding immediately prior to such transaction
constitutes at least a majority of the combined voting power of the
then-outstanding securities of the combined corporation or person immediately
after such transaction, (B) by any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or (C) by a person temporarily
acquiring beneficial ownership in its capacity as an underwriter (as defined
pursuant to Section 2(a)(11) of the Securities Act of 1933, as amended) in
connection with a public offering of the Company’s securities.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall mean “Teradyne, Inc. and shall include its successors and
assigns, and any corporation or other entity which is the surviving or
continuing entity following a merger, consolidation, or sale of all or
substantially all of the Company’s assets or stock.

“Competitor” includes, but is not limited to, any business or enterprise that
develops, designs, produces, markets, sells, or renders any product or service
developed, produced, marketed, sold or rendered by the Company, including actual
or demonstrably anticipated research or development.

“Date of Termination” shall mean the last day of Executive’s employment with the
Company.

“Disability” shall mean an illness, injury or other incapacitating condition as
a result of which the Executive is absent from full time performance of his
duties with the Company or is unable to perform his duties and responsibilities
for a period of sixty (60) consecutive days during the Term or a period or
periods aggregating to more than ninety (90) days in any consecutive six
(6) month period but shall not include death.

 

2



--------------------------------------------------------------------------------

“Equity Awards” shall mean the equity ownership, participation or appreciation
opportunities provided by the Company to the Executive pursuant to incentive
plans that the Company maintains, including but not limited to its 2006 Equity
and Cash Compensation Incentive Plan, the Teradyne, Inc. 1991 Employee Stock
Option Plan and the Teradyne, Inc. 1997 Employee Stock Option Plan, and any
stock options, restricted stock units, restricted stock, stock appreciation
rights, phantom stock and other stock-based awards granted thereunder.

“Restricted Activities” shall include the following:

 

  a) Recruiting, soliciting, hiring or engaging, as an employee or independent
contractor, any employees or former employees (excluding any former employee
whose employment with the Company or its subsidiaries has been terminated for a
period of six months or longer) of the Company or its subsidiaries;

 

  b) Soliciting, enticing, or encouraging employees of the Company or its
subsidiaries to leave employment with the Company or its subsidiaries;

 

  c) Soliciting (for the purpose of providing a product or service that is
competitive with the Company) any customer or prospective customer of the
Company or its subsidiaries;

 

  d) Soliciting, enticing, advising, encouraging, or inducing (i) customers of
the Company or its subsidiaries to discontinue or alter their business
relationship or (ii) customers or prospective customers to refrain from entering
into a business relationship with the Company or its subsidiaries;

 

  e) Entering the employment, rendering any professional services or taking a
position as an officer, director, partner, owner, consultant, independent
contractor, advisory board or committee member, principal, agent, employee or
10% or more shareholder with or to any individual, partnership, association or
corporation which is a Competitor of the Company or its subsidiaries; but this
clause (e) shall not preclude the Executive from rendering services to an entity
that competes with an entity that has acquired Teradyne, Inc. (an “Acquirer”) so
long as (i) the Executive’s services do not involve products or services that
are competitive to those that were produced, marketed, sold or rendered by
Teradyne, Inc. or any of its subsidiaries (including actual or demonstratively
anticipated research or development) before the acquisition (“Teradyne
Product/Services”) and (ii) the Executive is not retained as an Officer of the
Acquirer following the consummation of the acquisition to render services
involving the Acquirer’s products and services which are not Teradyne
Products/Services.

 

  f) Establishing, funding, purchasing or managing a business which is
competitive with the business of the Company or its subsidiaries.

 

3



--------------------------------------------------------------------------------

3. Employment & Agreement Consideration: In consideration of (a) the Executive’s
“at-will” employment with the Company and the compensation payments made to the
Executive as CEO and President and (b) the Company’s willingness to enter into
an agreement regarding termination benefits, specifically this Agreement, the
Executive covenants and agrees that during the Term of this Agreement and for
three (3) years after the Executive’s Date of Termination resulting from the
Executive’s resignation, retirement or a termination by the Company for Cause,
the Executive will not directly or indirectly engage in any of the Restricted
Activities.

4. Termination Benefits and Covenants:

4.1 For the Executive: In consideration of, and as condition to, the performance
by the Executive of the covenants, undertakings and other agreements set forth
in Section 4.3 below, and for so long as the Executive performs such
obligations, the Company shall provide the Termination Benefits described in
subsections (a)-(f) below to the Executive if his employment with the Company is
terminated by the Company for any reason other than for death, Disability, or
Cause, provided that such termination by the Company does not trigger or entitle
the Executive to any payments or benefits under the Executive Officer Change in
Control Agreement dated January     , 2014 (the “Executive Officer Change in
Control Agreement”). If the Executive’s employment with the Company is
terminated within twenty-four (24) months following a Change in Control or
within three (3) months prior to an actual Change in Control, then the terms and
conditions of the Executive Officer Change in Control Agreement shall govern
such employment termination and the Executive shall not be entitled to the
payments and benefits described below. Subject to Section 4.1(b)(i) of this
Agreement but notwithstanding any other provision of this Agreement to the
contrary, payment or provision of the Executive’s Termination Benefits that are
subject to Section 409A of the Code shall commence on the 60th day following the
Date of Termination provided the Executive has complied with the requirements of
Section 4.3 of this Agreement and the release of claims has become irrevocable
under applicable law no later than on the 60th day following his Date of
Termination. All Termination Benefits shall be forfeited as of the 60th day
following the Executive’s Date of Termination if the Executive has not provided
the Company with a valid, irrevocable release of claims as of such 60th day.

(a) Continued Payments: Unless otherwise required under Section 4.1(b) below,
the Company shall pay monthly to the Executive an amount equal to 1/12th of his
current annual Model Compensation as of the Date of Termination for a period of
twenty-four (24) months from the Date of Termination (the “Severance Period”).
Except as otherwise expressly provided herein, under no circumstances shall the
Executive receive more than a total of twenty-four (24) months of payments under
this Agreement. All such continued payments shall be in accord with the
Company’s customary pay practices.

 

4



--------------------------------------------------------------------------------

(b) Deferred Compensation/Section 409A.

(i) Notwithstanding any other provision of this Agreement, if the Executive is a
“specified employee” at the time of Executive’s “separation from service,” as
defined in Section 409A of the Code, all payments, benefits, or removal of
restrictions on the transfer of equity under this Agreement with respect to
Executive’s separation from service that constitute compensation deferred under
a nonqualified deferred compensation plan as defined in Section 409A of the Code
to which such specified employee would otherwise be entitled during the first
six months following the date of separation from service shall be made on the
first day of the seventh month after the date of separation from service (or, if
earlier, the date of death of the Executive).

(ii) For purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A or payments that are made under separation
pay plans as described in Treasury Regulation Section 1.409A-1(b)(ii), (iii) or
(iv), shall not be treated as deferred compensation unless applicable law
requires otherwise. Neither the Company nor the Executive shall have the right
to accelerate or defer the delivery of any payments or benefits under this
Agreement except to the extent specifically permitted or required by
Section 409A.

(iii) This Agreement is intended to comply with the provisions of Section 409A
and the Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in the Agreement shall have the meanings given such
terms under Section 409A if and to the extent required to comply with
Section 409A. In any event, the Company makes no representations or warranty and
shall have no liability to Executive or any other person if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.

(c) Benefits: During the Severance Period, the Company shall arrange or provide
for continued health, dental and vision insurance plan coverage for the
Executive at the same levels of coverage in existence prior to the Date of
Termination subject to the Company and Executive each contributing to the
applicable insurance premium payments on the same basis and in the same
proportions as in existence at the Date of Termination. If the Executive is not
eligible for continued health, dental and vision insurance plan coverage for any
portion of the Severance Period, the Company shall provide or reimburse the
Executive for comparable individual insurance and, if such provision or
reimbursement constitutes taxable income to the Executive, such additional
amount as is necessary to place the Executive in substantially the same after
tax position as he was while an employee of the Company with respect to such
insurance plan coverages. All other benefits, including but not limited to

 

5



--------------------------------------------------------------------------------

flex/vacation time accrual, short and long term disability insurance, life
insurance, contributions (including company matches) into savings plan and
savings plan plus, profit sharing payments and participation in the employee
stock purchase plan shall cease as of the Date of Termination.

To the extent that amounts paid by the Company to provide benefits under this
paragraph (c), are deemed to be deferred compensation subject to Section 409A,
then such payments shall be made monthly and to the extent any such benefits are
reimbursements of expenses incurred by the Executive then the expenses eligible
for reimbursement in one taxable year may not effect the expenses eligible for
reimbursement in another taxable year; such reimbursement must be made on or
before the last day of the year following the year in which the expenses are
incurred; and the right to reimbursement is not subject to liquidation or
exchange for another benefit.

(d) Equity Awards: All unvested, non performance-based Equity Awards held by the
Executive as of the date of the Executive’s termination by the Company shall
continue to vest during the Severance Period as if the Executive’s employment
had not been terminated. Unvested performance-based Equity Awards shall continue
to vest for thirty-six (36) months as if the Executive’s employment had not been
terminated. Except as modified in this Section 1(d), the terms of the applicable
equity Plan(s) and Equity Award Agreements (including any successor plans and
agreements) under which the Equity Awards were granted to the Executive shall
continue to govern all of the Executive’s Equity Awards.

(e) Taxes and Withholdings: All payments made by the Company to the Executive
under this Agreement shall be net of any applicable taxes (whether local, state,
federal, provincial or otherwise) or other required or voluntary withholdings or
deductions.

(f) Notwithstanding anything to the contrary herein, in the event the Executive
dies after (i) his employment with the Company has been terminated for any
reason other than Death, Disability and Cause and (ii) his right to the
Termination Benefits stated in Section 4.1 has attached, the Company agrees that
the Executive’s estate, conservator or designated beneficiary(ies), as the case
may be, shall be entitled to the remainder of the Executive’s Termination
Benefits described in Section 4.1.

4.2 Notwithstanding the preceding Section 4.1 and in consideration of, and as
condition to, the Executive providing to the Company the covenants and
agreements set forth in Section 4.3 below, the Company agrees that if the
Executive’s employment with the Company is terminated by the Company for
Disability, the Company shall, unless otherwise required under Section 4.1(b)
above:

(a) provide the monthly payments described in Section 4.1(a) above, as reduced
pursuant to 4.2(b) below, to the Executive for each month during the

 

6



--------------------------------------------------------------------------------

two (2) year period following his termination during which the Executive does
not receive or is no longer eligible to receive any Company disability insurance
benefits under the applicable insurance policy or program(s), other than as a
result of Executive’s intentional malfeasance or death; and

(b) under this Section 4.2, reduce each monthly payment described in
Section 4.1(a) above to the Executive by any compensation received by the
Executive from other employment, consulting or the rendition of services outside
the Restricted Activities.

The Executive agrees to use his best efforts to obtain and maintain any benefits
from any disability policy or program under which he is an insured party or
participant.

4.3 Executive’s Covenants: In consideration of, and as a condition to, the
Company providing to the Executive the Termination Benefits set forth in
Sections 4.1 and 4.2, the Executive covenants and agrees:

(a) that during the Term of this Agreement and for three (3) years after the
Executive’s Date of Termination resulting from a termination by the Company for
any reason other than for Death or Disability and so long as such termination
does not trigger or entitle the Executive to any payments or benefits under the
Executive Officer Change in Control Agreement, the Executive will not directly
or indirectly engage in any of the Restricted Activities.

(b) to sign a valid, binding, irrevocable general release of any claims he has
or may have against the Company, including its subsidiaries, in connection with
or relating to his employment by and/or termination from employment with the
Company in the form attached hereto as Attachment A, within twenty-one (21) days
of his Date of Termination resulting from a termination by the Company.
Notwithstanding the foregoing, the Company agrees and hereby acknowledges that
the Release contained in Attachment A is not intended to and does not (i) apply
to any claims the Executive may bring to enforce the terms of this Agreement,
the Executive Officer Change in Control Agreement, or any outstanding Equity
Award Agreement and applicable equity Plan; (ii) release the Company of any
obligation it may have pursuant to a written agreement, the Company’s articles
or organization or bylaws or as mandated by statute to indemnify the Executive
as an officer or director of the Company; and (iii) release the Company of any
obligation to provide and/or pay benefits to the Executive or the Executive’s
estate, conservator or designated beneficiary (ies) under and in accordance with
the terms of any applicable Company benefit plan and/or program.

 

7



--------------------------------------------------------------------------------

(c) to continue to comply with any post-termination obligations he may have to
the Company arising from this Agreement or any other agreement the Executive has
with the Company, its subsidiaries, affiliates or divisions, including but not
limited to the following:

 

  •   All Outstanding Equity Award Agreements

 

  •   Employment Agreement

 

  •   Executive Officer Change in Control Agreement

(d) to cooperate with and provide all reasonable assistance to the Company, with
respect to any civil, criminal or administrative investigations, actions and/or
proceedings involving the Company and relating in any way to Executive’s
positions, duties and responsibilities while at the Company or to any matters
which the Executive handled, participated in or had knowledge of while employed
by the Company.

(e) not to make any false or disparaging or derogatory statements or remarks to
any person or entity about the Company’s (including its subsidiaries’) business
affairs, financial condition, or about any Company or subsidiary directors,
officers, employees, stockholders and agents.

4.4 Return of Property: Within sixty (60) days of the Executive’s termination of
employment, for any reason, or his resignation or retirement, the Executive
shall (a) return to the Company all Company property in his possession or
control, including all electronic documents; and (b) submit all documentation
for any reimbursements owed to the Executive for business expenses incurred
prior to the Date of Termination.

4.5 No Termination Benefits: Except as expressly stated otherwise in
Section 4.2, the Executive shall not be eligible for or receive any of the
Termination Benefits described in Section 4.1 above upon the occurrence of any
one of the following: (a) the Executive’s resignation of or retirement from
employment with the Company, or (b) the termination of Executive’s employment
with the Company resulting from Death or Disability, or (c) the termination of
Executive’s employment by the Company for Cause; or (d) the Executive’s failure
to perform or breach of any of the covenants, undertakings or other agreements
set forth in Section 4.3; or (e) the Executive’s entitlement to receive payments
or benefits under the Executive Officer Change in Control Agreement.

5. Termination Notice: Any termination of the Executive’s employment by the
Company (other than by reason of Death) shall (a) be in writing; (b) indicate
the basis for termination (such as with or without Cause, Disability, etc…) and
with respect to a termination for Cause indicate the basis for termination in
reasonable detail and (c) be delivered to the Executive in accordance with
Section 17 below.

6. Resignation or Retirement Notice: Any resignation or retirement by Executive
shall be (a) in writing, (b) explain the resignation or retirement and (c) be
delivered to the Company at least ninety (90) days in advance of the resignation
or retirement date and otherwise in accordance with Section 17 below.

7. Resignation as a Director: Upon termination of Executive’s employment by the
Company for any reason or the resignation of or retirement from employment by

 

8



--------------------------------------------------------------------------------

the Executive, the Executive shall provide the Chairman of the Board with his
written resignation from the Company’s Board and all subsidiary Boards, and the
Board may choose to accept or reject the Executive’s resignation as a Company
Board member.

8. No Third Party Beneficiaries: Except as otherwise provided in Section 4.1(f)
above and in the Executive Officer Change in Control Agreement, nothing in this
Agreement shall confer upon any person or entity not a party to this Agreement,
or the legal representative, executor, administrator or heir of such person or
entity, any rights or remedies of any nature or kind whatsoever under or by
reason of this Agreement.

9. No Obligation of Employment. Nothing in this Agreement shall be construed as
an express or implied contract of employment between the Executive and the
Company (or its subsidiaries, affiliate or divisions) or as a commitment on the
part of the Company to retain Executive in any capacity for any period of time.
Executive understands that the employment relationship between the Executive and
the Company will be “at will” and the Executive understands that the Company may
terminate Executive with or without “Cause” at any time (including prior to a
Change in Control) or for any or no reason. Following any Change in Control, the
Company may also terminate Executive with or without “Cause” at any time subject
to the terms of this Agreement and the Executive’s rights and the Company’s
obligations specified in the Executive Officer Change in Control Agreement.

10. Specific Performance: Executive acknowledges that (a) the services to be
rendered under this Agreement and the obligations of the Executive assumed
herein are of a special, unique and extraordinary character, (b) it would be
difficult or impossible to replace such services and obligations, (c) the
Company, its subsidiaries and affiliates will be irreparably harmed, and (d) the
award of monetary damages will not adequately protect the Company, its
subsidiaries and affiliates in the event of a breach hereof by the Executive. As
a result, the Executive agrees and consents that if he violates any of the
provisions of this Agreement, the Company shall, without any bond or other
security, being required and without the necessity of proving monetary damages,
be entitled to temporary and/or permanent injunctive relief to be issued by a
court of competent jurisdiction restraining the Executive from committing or
continuing any violation of this Agreement or any other appropriate decree of
specific performance. Such remedies shall not be exclusive and shall be in
addition to any other remedy the Company may have whether at law or in equity.

11. Dispute Resolution: Except for the equitable relief provisions set forth in
Section 10, the Executive and the Company agree that any dispute, controversy or
claim arising between the parties relating to this Agreement, otherwise relating
in any way to Executive’s employment with and/or termination from the Company,
or relating to Executive’s relationship as a director or in any other capacity
for the Company (whether such dispute arises under any federal, state or local
statute or regulation, or at common law), shall be resolved by final and binding
arbitration before a single arbitrator. The arbitrator shall be selected in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”) pertaining at the time the dispute

 

9



--------------------------------------------------------------------------------

arises. The parties agree that such arbitration shall take place at the offices
of the AAA in Boston, Massachusetts. In such arbitration proceedings, the
arbitrator shall have the discretion, to be exercised in accordance with
applicable law, to allocate among the parties the arbitrator’s fees, tribunal
and other administrative and litigation costs and, to the prevailing party,
reasonable attorneys’ fees. The award of the arbitrator may be confirmed before
and entered as a judgment of any court having jurisdiction of the parties.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts and this
Agreement shall be deemed to be performable in Massachusetts.

13. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed to
the maximum extent permitted by law.

14. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 14. No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

15. Assignment. Executive may not assign any of his rights or delegate any of
his duties or obligations under this Agreement. The rights and obligations of
the Company under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the Company.

16. Entire Agreement. This Agreement constitutes the entire understanding of the
parties relating to the subject matter hereof and supersedes and cancels all
agreements, written or oral, made prior to the date hereof between Executive and
the Company relating to the subject matter hereof ; provided, however, that the
following Executive Agreements, as may be modified herein, shall remain in
effect in accordance with their terms.

 

  a) All Outstanding Equity Award Agreements

 

  b) Employment Agreement between the Company and the Executive

 

  c) Executive Officer Change in Control Agreement dated January     , 2014

 

  d) Any written indemnification Agreements signed by the Company

 

  e) The Release, Attachment A hereto, once executed between the Company and the
Executive.

 

10



--------------------------------------------------------------------------------

17. Notices. All notices hereunder shall be in writing and shall be delivered
(a) in person, (b) mailed by U.S. certified or registered mail, return receipt
requested, postage prepaid, (c) sent via facsimile with a confirmed facsimile
transmission receipt, or (d) sent via overnight delivery with a confirmed
receipt of delivery; in each instance addressed, if to the Executive or the
Company, as the case may be at the address noted below or to such other address
as either party may furnish to the other in writing in accordance herewith,
except that notice of a change of address shall be effective only upon actual
receipt.

To the Company:

Teradyne, Inc.

600 Riverpark Drive

North Reading, MA 01864

Attention: General Counsel

To the Executive:

Executive’s address in his employment file on record

with the Human Resources Department

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

19. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by a duly authorized director, and by the Executive.

 

TERADYNE, INC.     EXECUTIVE

/s/ Roy Vallee

   

/s/ Mark E. Jagiela

Name:   Roy A. Vallee     Mark E. Jagiela Title:   Chair, Compensation Committee
    President & Chief Executive Officer

 

11



--------------------------------------------------------------------------------

ATTACHMENT A

Release

In consideration of the payment and receipt of the Termination Benefits
described in the “Agreement Regarding Termination Benefits” dated January     ,
2014 between me and Teradyne, Inc. of 600 Riverpark Drive, North Reading, MA
01864 (the “Company”), all of which I acknowledge I would not otherwise be
entitled to receive and except as otherwise expressly excluded under
Section 4.3(b) of said Agreement, I hereby fully, forever, irrevocably and
unconditionally release, remise and discharge the Company, its successors and
assigns and their respective officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter, the “Released Parties”) from
any and all claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs), of
every kind and nature which I ever had or now have against the Released Parties
arising out of my employment with and/or termination or separation from the
Company or relating to my relationship as a Director, Officer or in any other
capacity for the Company, including, but not limited to, all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C., §12101 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., and the
Massachusetts Fair Employment Practices Act., M.G.L. c.151B, §1 et seq., all as
amended; all claims arising out of the Fair Credit Reporting Act, 15 U.S.C.
§1681 et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. §1001 et seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and
11I, the Massachusetts Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214,
§1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, §1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, §1B, and the Massachusetts Maternity
Leave Act , M.G.L. c. 149, §105(d), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to stock or stock
options; and any claim or damage arising out of my employment with, termination
or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that notwithstanding the
foregoing, the Company agrees and hereby acknowledges that this Release
Agreement is not intended to and does not (i) apply to any claims I may bring to
enforce the terms of this Agreement, the Executive Officer Change in Control
Agreement, or any outstanding Equity Award Agreement and equity Plan;
(ii) release the Company of any obligation it may have pursuant to a written
agreement, the Company’s articles of organization or bylaws, or as mandated by
statute to indemnify me as an officer or director of the Company; and
(iii) release the Company of any obligation to provide and/or pay benefits to me
or my estate, conservator or designated beneficiary(ies) under and in accordance
with the terms of any applicable Company benefit plan and/or program; provided
further, that nothing in this Release Agreement prevents me from filing,
cooperating with, or participating in any proceeding before the EEOC or a state
Fair Employment Practices Agency (except that I acknowledge that I may not be
able to recover any monetary benefits in connection with any such claim, charge
or proceeding).

 

12



--------------------------------------------------------------------------------

Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967:

Since I am 40 years of age or older, I have been informed that I have or may
have specific rights and/or claims under the Age Discrimination in Employment
Act of 1967 (ADEA) and I agree that:

(a) in consideration for the severance payments and benefits described in
Section 4.1 of the Agreement Regarding Termination Benefits, which I am not
otherwise entitled to receive, I specifically and voluntarily waive such rights
and/or claims under the ADEA I might have against the Released Parties to the
extent such rights and/or claims arose prior to the date this Release Agreement
was executed;

(b) I understand that rights or claims under the ADEA which may arise after the
date this Release Agreement is executed are not waived by me;

(c) I was advised that I have at least 21 days within which to consider the
terms of this Release Agreement and to consult with or seek advice from an
attorney of my choice or any other person of your choosing prior to executing
this Release Agreement;

(d) I have carefully read and fully understand all of the provisions of this
Release Agreement, and I knowingly and voluntarily agree to all of the terms set
forth in this Release Agreement; and

(e) in entering into this Release Agreement I am not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.

Period for Review and Consideration of Agreement:

I acknowledge that I was informed and understand that I have twenty-one
(21) days to review this Release Agreement and consider its terms before signing
it.

The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.

Accord and Satisfaction: The amounts set forth in the Agreement Regarding
Termination Benefits shall be complete and unconditional payment, settlement,
accord and/or satisfaction with respect to all obligations and liabilities of
the Released Parties to me, including, without limitation, all claims for back
wages, salary, vacation pay, draws, incentive pay, bonuses, cash awards, Equity
Awards, commissions, severance pay, reimbursement of expenses, any and all other
forms of compensation or benefits, attorney’s fees, or other costs or sums.

Revocation Period: I may revoke this Release Agreement at any time during the
seven-day period immediately following my execution hereof. As a result, this
Release Agreement shall not become effective or enforceable and the Company
shall have no obligation to make any payments or provide any benefits described
herein until the seven-day revocation period has expired.

 

 

   

 

Mark E. Jagiela     Date

 

   

 

Witness     Date

 

13



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I, Mark E. Jagiela, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Release Agreement, have been
advised of my right to consult with an attorney regarding such Agreement and
have considered carefully every provision of the Agreement, and that after
having engaged in those actions, I prefer to and have requested that I enter
into the Agreement prior to the expiration of the 21 day period.

 

Dated:  

 

   

 

      Mark E. Jagiela Dated:  

 

   

 

      Witness

 

14